OPINION

Per Curiam:

The central issue raised in this appeal from an order denying post-conviction relief has previously been considered and rejected in Williams v. State, 85 Nev. 169, 451 P.2d 848 (1969). Cert. denied, 396 U.S. 916 (1969). Other issues are equally without merit. Johnson v. Warden, 89 Nev. 476, 515 P.2d 63 (1973); Howard v. State, 84 Nev. 599, 446 P.2d 163 (1968). Cf. Anglin v. State, 90 Nev. 287, 525 P.2d 34 (1974); Founts v. Warden, 89 Nev. 280, 511 P.2d 111 (1973).
The order of the district court is affirmed.